Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “a radiation detector configured to hold a radiation detector”.  It is unclear how a part is able to hold itself.  For the purposes of examination, this limitation has been interpreted as if it read “a radiation detector holder configured to hold a radiation detector”, as is claimed in claim 9.
Claims 2-8 & 16-17 depend from claim 1 and inherit the deficiencies of their parent claim.
Claim 12 recites the limitation “the biomagnetic detector”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 depend from claim 12 and inherit the deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (WO 2016/175020, see attached translation) in view of Bonutti (US 2004/0133097), in further view of Kondo (US 6,628,978), in further view of Brazdeikis (US 2009/0295385).
Regarding claim 1, Kawabata teaches (Figures 1 & 7) a biomagnetic measurement apparatus (biological information measuring device 1, Page 8, Lines 304-305) comprising:
a table (bed 40, Page 8, Lines 310-311) on which a subject is placed;
a biomagnetic detector (biomagnetism detection unit 20, Page 8, Lines 307-308) configured to detect a biomagnetic field of the subject;
a supporter (cover 80, Page 25, Lines 1036-1044) configured to support a detection target region from which the biomagnetic field of the subject is detected, wherein the supporter has a surface shape that corresponds to a surface of the biomagnetic detector (Figure 7); and
a radiation detector holder (rollers 70, Page 25, Lines 1021-1024) configured to hold a radiation detector (radiation photoconductor 30, Page 8, Lines 316-317) provided below the supporter (As can be seen in Figure 7, the rollers (70A, 70B, 70C, 70D) function to hold the radiation photoconductor 30 in place.).

However, Kawabata fails to disclose that the supporter is attached to the table.
Bonutti teaches (Figure 1) that the supporter (neck imaging platform 30, back imaging platform 40, & knee imaging platforms 54 & 56, [0063]-[0065]) is attached to the table (patient support table 10, [0061]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the table and supporter in view of Kawabata to have been integrated into the same part as taught by Bonutti.  This ensures continual support of the patient target region during the imaging procedure.
However, Kawabata in view of Bonutti fail to disclose a position changer.
Kondo teaches a position changer (position adjusting mechanism, Column 11, Lines 7-16) configured to change relative positions of the biomagnetic detector and the detection target region.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata in view of Bonutti.  This would allow the patient to be set at the precise position needed for imaging.
However, Kawabata in view of Bonutti, in further view of Kondo, fail to disclose that the supporter contacts with the biomagnetic detector in a position that the biomagnetic detector is in a closest position to the detection target region.
Brazdeikis teaches that the supporter (interior slot 108, [0035]) contacts with the biomagnetic detector (magnetic sensor unit 112, [0035]) in a position that the biomagnetic detector is in a closest position to the detection target region (Figures 1A, 1B, & 1C).

Regarding claim 2, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biomagnetic measurement apparatus according to claim 1.
However, Kawabata in view of Bonutti, in further view of Brazdeikis, fail to disclose a position changer.
Kondo teaches the position changer moves the subject and the table (Column 11, Lines 7-16), while a position of the biomagnetic detector is fixed (Column 12, Lines 30-39).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.
Regarding claim 3, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biomagnetic measurement apparatus according to claim 1, and Kawabata further teaches the supporter (Page 25, Lines 1036-1044).
However, Kawabata in view of Bonutti, in further view of Brazdeikis, fail to disclose a position changer.
Kondo teaches the position changer moves the subject and the table (Column 11, Lines 7-16), while a position of the biomagnetic detector is fixed (Column 12, Lines 30-39).

Regarding claim 4, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biomagnetic measurement apparatus according to claim 1, and Kawabata further teaches the supporter (Page 25, Lines 1036-1044) and that the radiation detector is disposed in a gap that is formed between the biomagnetic detector and the supporter (Page 8, Lines 316-317).
However, Kawabata in view of Bonutti, in further view of Brazdeikis, fail to disclose a position changer.
Kondo teaches the position changer moves the subject and the table in a vertically upward direction to an elevated position (Column 11, Lines 7-16).
Since the radiation detector fits between the biomagnetic detector and the supporter when the table is not in an elevated position, it stands to reason that the same applies when the table is an elevated position, as the combination of Kawabata, Bonutti, Kondo, and Brazdeikis teach that the supporter is attached to the table and the position of the biomagnetic detector is fixed.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging, and grant additional space to position the radiation detector.
Regarding claim 5, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biomagnetic measurement apparatus according to claim 1.
However, Kawabata in view of Bonutti, in further view of Brazdeikis, fail to disclose a position changer.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.
Regarding claim 6, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biomagnetic measurement apparatus according to claim 1, and Kawabata further teaches that the table includes a plurality of region-specific tables (head bed 40A & leg bed 40B, Page 8, Lines 311-312).
Regarding claim 7, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biomagnetic measurement apparatus according to claim 6, and Kawabata further teaches that the supporter is disposed between the plurality of region-specific tables (Figure 7).
Regarding claim 8, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biomagnetic measurement apparatus according to claim 1, and Kawabata further teaches the supporter (Page 25, Lines 1036-1044).
However, Kawabata fails to disclose that the supporter is held so as to be detachable from the table.
Kawabata teaches of five embodiments; the last two disclose a cover 80, while the first three do not.  This demonstrates that the cover is not integral to the procedure performed by the apparatus, and thus, can be detached without affecting the imaging process.  Further, the cover is non-magnetic, so it will not affect the biomagnetic measurement whether it is detached or left attached.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have replicated the apparatus taught by Kawabata, but with a detachable 
Regarding claim 9, Kawabata teaches (Figure 1) a biomagnetic measurement apparatus (biological information measuring device 1, Page 8, Lines 304-305) configured to detect a biomagnetic field (biomagnetism detection unit 20, Page 8, Lines 307-308) and capture a radiation image (Page 1, Lines 22-23) of a detection target region of a subject, comprises:
a table (bed 40, Page 8, Lines 310-311) on which a subject is placed;
a biomagnetic detector (biomagnetism detection unit 20, Page 8, Lines 307-308) configured to detect a biomagnetic field of the subject;
a supporter (cover 80, Page 25, Lines 1036-1044) configured to support a detection target region from which the biomagnetic field of the subject is detected, wherein the supporter has a surface shape that corresponds to a surface of the biomagnetic detector (Figure 7); and
a radiation detector holder (rollers 70, Page 25, Lines 1021-1024) configured to hold a radiation detector (radiation photoconductor 30, Page 8, Lines 316-317) provided below the supporter (As can be seen in Figure 7, the rollers (70A, 70B, 70C, 70D) function to hold the radiation photoconductor 30 in place.), wherein the radiation detector is configured to perform the capturing of the radiation image (Page 1, Lines 22-23).
The above parts are all present in the fifth embodiment, but are described in depth under the first embodiment.
However, Kawabata fails to disclose that the supporter is attached to the table.
Bonutti teaches (Figure 1) that the supporter (neck imaging platform 30, back imaging platform 40, & knee imaging platforms 54 & 56, [0063]-[0065]) is attached to the table (patient support table 10, [0061]).

However, Kawabata in view of Bonutti fail to disclose a position changer.
Kondo teaches a position changer (position adjusting mechanism, Column 11, Lines 7-16) configured to change relative positions of the biomagnetic detector and the detection target region, wherein the position changer is configured to perform the moving the subject to different positions (Column 11, Lines 7-16), while maintaining a posture of the subject (Column 11, Lines 59-67).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata in view of Bonutti.  This would allow the patient to be set at the precise position needed for imaging.
However, Kawabata in view of Bonutti, in further view of Kondo, fail to disclose that the supporter contacts with the biomagnetic detector in a position that the biomagnetic detector is in a closest position to the detection target region.
Brazdeikis teaches that the supporter (interior slot 108, [0035]) contacts with the biomagnetic detector (magnetic sensor unit 112, [0035]) in a position that the biomagnetic detector is in a closest position to the detection target region (Figures 1A, 1B, & 1C).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have arranged the supporter and biomagnetic detector taught by Kawabata to contact each other when the biomagnetic detector is in a closest position to the detection target region.  Better data will be obtained the closer the biomagnetic detector is to the detection target 
Regarding claim 10, Kawabata teaches (Figures 1 & 7) a biological information measurement apparatus (biological information measuring device 1, Page 8, Lines 304-305) comprising:
a table (bed 40, Page 8, Lines 310-311) on which a subject is placed;
a first biological information detector (biomagnetism detection unit 20, Page 8, Lines 307-308) configured to detect first biological information of the subject;
a supporter (cover 80, Page 25, Lines 1036-1044) configured to support a detection target region from which the first biological information of the subject is detected, wherein the supporter has a surface shape that corresponds to a surface of the first biological information detector (Figure 7); and
a second biological information detector holder (rollers 70, Page 25, Lines 1021-1024) configured to hold a second biological information detector (radiation photoconductor 30, Page 8, Lines 316-317) configured to detect second biological information of the subject that is different from the first biological information, the second biological information detector being provided below the supporter (Figure 7).
However, Kawabata fails to disclose that the supporter is attached to the table.
Bonutti teaches (Figure 1) that the supporter (neck imaging platform 30, back imaging platform 40, & knee imaging platforms 54 & 56, [0063]-[0065]) is attached to the table (patient support table 10, [0061]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the table and supporter in view of Kawabata to have been integrated into the same part as taught by Bonutti.  This ensures continual support of the patient target region during the imaging procedure.

Kondo teaches a position changer (position adjusting mechanism, Column 11, Lines 7-16) configured to change relative positions of the first biological information detector and the detection target region.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.
However, Kawabata in view of Bonutti, in further view of Kondo, fail to disclose that the supporter contacts with the first biomagnetic detector in a position that the biomagnetic detector is in a closest position to the detection target region.
Brazdeikis teaches that the supporter (interior slot 108, [0035]) contacts with the first biomagnetic detector (magnetic sensor unit 112, [0035]) in a position that the biomagnetic detector is in a closest position to the detection target region (Figures 1A, 1B, & 1C).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have arranged the supporter and biomagnetic detector taught by Kawabata to contact each other when the biomagnetic detector is in a closest position to the detection target region.  Better data will be obtained the closer the biomagnetic detector is to the detection target region, and this arrangement ensures that the detection target region continues to be supported throughout the procedure.
Regarding claim 11, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biological information measurement apparatus according to claim 10, and Kawabata further teaches that the first biological information does not include information relating to 
Regarding claim 16, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biomagnetic measurement apparatus according to claim 2.
However, Kawabata fails to disclose a position changer that can simultaneously move the supporter and the table.
Bonutti teaches (Figure 1) that the supporter (neck imaging platform 30, back imaging platform 40, & knee imaging platforms 54 & 56, [0063]-[0065]) is attached to the table (patient support table 10, [0061]).
Kondo teaches position changer (position adjusting mechanism, Column 11, Lines 7-16).
By incorporating the position changer taught by Kondo into the table design taught by Bonutti, the supporter and the table would move simultaneously.
Claims 12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Bonutti, in further view of Kondo, in further view of Kokubun (WO 2005/089651, see attached translation), in further view of Brazdeikis.
Regarding claim 12, Kawabata teaches a biomagnetic measurement method comprising:
placing the detection target region of a subject on a table (Pages 8-9, Lines 330-332) so that the detection target region faces a supporter (Figure 7);
capturing a radiation image of a detection target region of the subject (Page 1, Lines 22-23), by using a radiation detector (radiation photoconductor 30, Page 8, Lines 316-317); and
detecting a biomagnetic field of the detection target region, by using the biomagnetic detector (biomagnetism detection unit 20, Page 8, Lines 307-308), the supporter having a surface shape that corresponds to a surface of the biomagnetic detector (Figure 7).
However, Kawabata fails to disclose that the supporter is attached to the table.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the table and supporter in view of Kawabata to have been integrated into the same part as taught by Bonutti.  This ensures continual support of the patient target region during the imaging procedure.
However, Kawabata in view of Bonutti fail to disclose changing positions of the subject.
Kondo teaches changing relative positions of the biomagnetic detector and the detection target region (Column 11, Lines 7-16), while maintaining a posture of the subject (Column 11, Lines 59-67), before the detecting of the biomagnetic field (Column 12, Lines 6-26).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata.  This would allow the patient to be set at the precise position needed for imaging.  The combination of Kawabata and Kondo ensures that the detection target region faces the supporter for the entirety of the procedure.
However, Kawabata in view of Bonutti, in further view of Kondo fail to disclose changing relative positions of the biomagnetic detector and the detection target region after the capturing of the radiation image.
Kokubun teaches changing relative positions of the biomagnetic detector and the detection target region (S218, Page 38, Lines 1573-1579) after the capturing of the radiation image (S212, Page 14, Lines 557-561 & Page 17, Lines 697-698).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the timeframe of position changing taught by Kokubun to the 
However, Kawabata in view of Bonutti, in further view of Kondo, in further view of Kokubun, fail to disclose that the supporter contacts with the biomagnetic detector in a position that the biomagnetic detector is in a closest position to the detection target region.
Brazdeikis teaches that the supporter (interior slot 108, [0035]) contacts with the biomagnetic detector (magnetic sensor unit 112, [0035]) in a position that the biomagnetic detector is in a closest position to the detection target region (Figures 1A, 1B, & 1C).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have arranged the supporter and biomagnetic detector taught by Kawabata to contact each other when the biomagnetic detector is in a closest position to the detection target region.  Better data will be obtained the closer the biomagnetic detector is to the detection target region, and this arrangement ensures that the detection target region continues to be supported throughout the procedure.
Regarding claim 14, Kawabata in view of Bonutti, in further view of Kondo, in further view of Kokubun, in further view of Brazdeikis, teach the biomagnetic measurement method according to claim 12, and Kawabata further teaches the capturing of the radiation image (Page 1, Lines 22-23) is performed while keeping the subject on a table (Pages 8-9, Lines 330-332) and supporting the detection target region with a supporter (cover 80, Page 25, Lines 1036-1044) having a surface shape that corresponds to a surface of the biomagnetic detector (Figure 7).
Regarding claim 15, Kawabata in view of Bonutti, in further view of Kondo, in further view of Kokubun, in further view of Brazdeikis, teach the biomagnetic measurement method according to claim 14, and Kawabata further teaches that the supporter is located between the detection target region and the biomagnetic detector (Figure 7), and the detecting of the biomagnetic field (Page 8, Lines 307-308).

Kawabata teaches of five embodiments; the last two disclose a cover 80, while the first three do not.  This demonstrates that the cover is not integral to the procedure performed by the apparatus, and thus, can be detached without affecting the imaging process.  Further, the cover is non-magnetic, so it will not affect the biomagnetic measurement whether it is detached or left attached.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have taught removing the supporter before detecting the biomagnetic field as taught by Kawabata, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.  Being able to remove the supporter would result in higher quality biomagnetic measurement.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Bonutti, in further view of Kondo, in further view of Kokubun, in further view of Brazdeikis, as applied to claim 12, above, in further view of Yorkston (US 2015/0131775).
Regarding claim 13, Kawabata in view of Bonutti, in further view of Kondo, in further view of Kokubun, in further view of Brazdeikis, teach the biomagnetic measurement method according to claim 12, and Kawabata further teaches the radiation detector is located between the detection target region and the biomagnetic detector (Figure 7), and the detecting of the biomagnetic field (Page 8, Lines 307-308).
However, Kawabata fails to disclose removing the radiation detector.
Yorkston teaches removing the radiation detector ([0032]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated removing the radiation detector as taught by Yorkston into the method taught by Kawabata.  Because capturing the radiation image comes before detecting the biomagnetic field, the radiation detector would no longer be needed at this point in the process.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, as applied to claim 1, above, in further view of Lavallee (US 2016/0242724).
Regarding claim 17, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, teach the biomagnetic measurement apparatus according to claim 1, and Kawabata further teaches that the supporter includes an electromagnetic coil (marker coil, Page 23, Line 952) embedded therein (Page 23, Line 952) that is detected by the biomagnetic detector (Page 23, Lines 946-957).
However, Kawabata fails to disclose that the coil can be detected simultaneously by the radiation detector and the biomagnetic detector.
Lavallee teaches an electromagnetic coil that is detected by the radiation detector and the biomagnetic detector ([0053]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the coil taught by Lavallee into the supporter taught by Kawabata.  By using a coil that is both electromagnetic and radiopaque, it can be detected in the image whether the system is using radiation or magnetic energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793          

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793